

	

		III

		109th CONGRESS

		1st Session

		S. RES. 241

		IN THE SENATE OF THE UNITED STATES

		

			September 15, 2005

			Mr. Jeffords submitted

			 the following resolution; which was considered and agreed to

		

		RESOLUTION

		Designating September 2005, as

		  Leukemia, Lymphoma, and Myeloma Awareness

		  Month.

	

	

		Whereas blood-related cancers currently afflict more than

			 747,000 Americans, with an estimated 114,000 new cases diagnosed each

			 year;

		Whereas leukemia, lymphoma, and myeloma will kill an

			 estimated 54,480 people in the United States this year;

		Whereas the National Cancer Institute of the National

			 Institute of Health is committed to the elimination of suffering and death due

			 to cancer by the year 2015;

		Whereas the Senate is similarly committed to the

			 eradication of blood-related cancers and supports the treatment of people in

			 the United States who suffer from them; and

		Whereas the Senate will continue efforts to provide

			 support at all levels for research and other efforts that will lead to a

			 complete cure for leukemia, lymphoma, and myeloma: Now, therefore, be it

		

	

		That the Senate designates September

			 2005, as Leukemia, Lymphoma, and Myeloma Awareness Month

			 to—

			(1)enhance the

			 understanding of blood-related cancers;

			(2)encourage

			 participation in voluntary activities to support education programs; and

			(3)support the

			 funding of research programs to find a cure for blood-related cancers.

			

